Citation Nr: 0928126	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  07-15 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative joint 
disease and multiple joint pain (claimed as arthritis of the 
body).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1974 
until June 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for degenerative joint 
disease and multiple joint pain.  A notice of disagreement 
was received in November 2006, a statement of the case was 
issued in May 2007, and a substantive appeal was received in 
May 2007.

The Board notes that an August 1995 rating decision denied 
entitlement to service connection for disabilities of the 
spinal cord, center low back, shoulder/shoulder socket, legs, 
arms, knees, temple, back of neck, hand cramps, finger 
cramps, stomach, left side of face, and headaches.  All 
claims were denied as not well-grounded.  The Veteran did not 
appeal that determination and it became final.  38 U.S.C.A. § 
7105.  However, the Board determines that the finality of 
that decision has no impact on the Veteran's current claim of 
entitlement to service connection for degenerative joint 
disease and multiple joint pain.  In this regard, the Federal 
Circuit held that a claim for one diagnosed disease cannot be 
prejudiced by a prior claim for a different diagnosed 
disease.  Rather, the two claims must be considered 
independently because they rest on distinct factual bases.  
Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

Although the claim denied in 1995 involved some orthopedic 
complaints, the overall disorder at issue appeared to be 
systemic in nature, involving joint complaints but also 
involving stomach problems and headaches.  The Board thus 
finds that the disorder then claimed was substantively 
different from the current arthritis claim.  Accordingly, the 
current claim will be analyzed as an original claim, 
obviating the need for new and material evidence.

This matter was previously before the Board in December 2008.  
At that time, a remand was ordered to accomplish additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Regrettably, the record as it stands is currently inadequate 
for the purpose of rendering a fully informed decision as to 
the claim of service connection for degenerative joint 
disease and multiple joint pain.  Where the record before the 
Board is inadequate to render a fully informed decision, a 
remand to the RO is required in order to fulfill its 
statutory duty to assist the Veteran to develop the facts 
pertinent to the claim.  Littke v. Derwinski, 1 Vet. App. 90, 
92-93 (1990). 

Per the Board's December 2008 remand instructions, the 
Veteran was afforded a VA examination for his claimed 
degenerative joint disease and multiple joint pain in 
February 2009.  The request for a VA examination is of 
record, and the April 2009 supplemental statement of the case 
(SSOC) lists a VA examination conducted at the VA medical 
Center, Dallas, TX, dated February 14, 2009, among the 
evidence considered.  The examination is also referenced in 
the text of the SSOC.  However, the claims file is void of 
the February 2009 VA examination report.  On remand, the RO 
should obtain a copy of the missing examination report and 
incorporate it into the claims file.  See Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 612-13 (1992).  If the examination report dated in 
February 2009 is not available, then the Veteran should be 
scheduled for another VA examination for his claim of service 
connection for degenerative joint disease and multiple joint 
pain.
 
Additionally, it does not appear that the Veteran's 
representative had access to the February 2009 VA examination 
report prior to the submittal of VA Form 646 (Statement of 
Accredited Representative in Appealed Case), which was 
received by VA in May 2009.  In order to comply with due 
process of law, the Veteran's representative must be provided 
the opportunity to review the record, including the February 
2009 VA examination report, and offer written argument on the 
Veteran's behalf.



Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file the February 2009 VA examination 
report.  If the requested record is not 
available, or the search for any such 
record otherwise yields negative results, 
that fact should clearly be documented in 
the claims file.

If and only if the requested record is not 
available, the Veteran should be scheduled 
for another VA examination to determine 
whether he has any current orthopedic 
disability affecting his joints.  All 
diagnoses should be noted.  For each 
diagnosis, the examiner should state 
whether it is at least as likely as not 
that such disability is causally related 
to active service.  Any opinion should be 
accompanied by a clear rationale 
consistent with the evidence of record.  
If a response cannot be offered without 
resorting to speculation, the examiner 
should explain why an answer would be 
speculative.  The claims file must be 
reviewed in conjunction with this request.

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  Then, re- 
adjudicate the claim.  If the claim 
remains denied, issue a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

